People v Rabayev (2015 NY Slip Op 04515)





People v Rabayev


2015 NY Slip Op 04515


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2010-10746
 (Ind. No. 20298/09)

[*1]The People of the State of New York, respondent, 
vVitaliy Rabayev, appellant.


Lynn W. L. Fahey, New York, N.Y. (Anna Pervukhin of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Victor Barall, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Henry, J.), rendered October 20, 2010, convicting him of attempted assault in the third degree (two counts), attempted criminal mischief in the fourth degree, menacing in the third degree (two counts), and harassment in the second degree, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The Supreme Court properly permitted the People to introduce evidence of the defendant's prior uncharged crimes. The evidence was probative of his motive to commit the crimes charged in the present matter, and provided background information regarding his relationship with the complainant, his wife (see People v Ramsey, 1 AD3d 538; People v Howe, 292 AD2d 542; People v Shorey, 172 AD2d 634).
The defendant's remaining contention is without merit.
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court